Citation Nr: 1442536	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse from prior to November 11, 2013, and in excess of 50 percent since November 11, 2013.  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Alpha Veterans Disability Advocates

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to February 1993, and from July 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  There, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) with alcohol abuse and assigned a 10 percent rating effective from April 12, 2010.  

In a February 2013 rating decision, the RO increased the rating to 30 percent, effective April 12, 2010.  In March 2014, the rating was increased to 50 percent, effective date of November 12, 2013.  


FINDING OF FACT

In August 2014, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested by the appellant. 


CONCLUSION OF LAW

 The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the appellant's desire to withdraw the appeal in August 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
 

ORDER

The appeal of the issues concerning entitlement to increased ratings for the service-connected PTSD with alcohol abuse is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


